Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8, 10-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,733,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the patent claims and are anticipated thereby. The patent claims anticipate the instant claim limitations as follows:
Instant claim 2:
A system comprising: a processor; and a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 



determine, based on the first player skill rating, a first benefit, and communicate data that results in a display, by a display device, of the determined first benefit, and 

responsive to an occurrence of the benefit triggering event at a second, subsequent point in time when the identified player is associated with a second, higher player skill rating based on a second, higher skill score:


communicate data that results in a display, by the display device, of the determined second benefit.
‘837 patent claim 8:
A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to:








Determine, based on the determined player skill rating, a benefit […] cause a display, by a display device, of the determined benefit
[…]
Responsive to an outcome of a benefit triggering event: determine, based on the determined player skill rating associated with the identified player, a benefit, […] a second, higher determined player skill rating is associated with a second, lower determined benefit […]







cause a display, by a display device, of the determined benefit.

See ‘837 patent claim 8
Instant claim 4
See ‘837 patent claims 1, 6 and 8.
Instant claim 5
See ‘837 patent claim 8 lines 8-12
Instant claim 6
See ‘837 patent claims 1, 5, and 8
Instant claim 7
See ‘837 patent claims 8, 14, 15
Instant claim 8
See ‘837 patent claims 8, 14, 17
Instant claim 10
See ‘837 patent claim 14 which includes the recitation of ‘communicating, via a communication interface, data associated 

See ‘837 patent claims 1 and 7, wherein the instant claimed “reinvestment resources” are taught by the “determined benefit” in the patent claim that can result in a modified credit balance that can be cashed out since cash, by definition, can be reinvested including for play of a gaming machine with a physical currency acceptor.
Instant claim 12
See ‘837 patent claim 1 
Instant claim 14: A method of operating a system, the method comprising: 

responsive to an occurrence of a benefit triggering event at a first point in time when an identified player is associated with a first player skill rating based on a first skill score: 



responsive to an occurrence of the benefit triggering event at a second, subsequent point in time when the identified player is associated with a second, higher player skill rating based on a second, higher skill score: determining, by the processor and based on the second, higher player skill rating, a second benefit, wherein a value of the determined second benefit is lower than a value of the determined first benefit, and 


‘837 patent claim 14: A method of operating an electronic gaming machine,
the method comprising:

determining, by the processor and based on the received quantifiable skill input, a skill score associated with the play of the
skill-based game, and responsive to an occurrence of a skill score reporting
event, […]




wherein a player skill rating associated with the identified player is determined based on the determined skill score and […]a second, higher determined player skill rating is associated with a second, lower determined benefit.










with the determined outcome, and
displaying, by the display device, the determined
award,

See ‘837 claim 14
Instant claim 16
See ‘837 claim 19
Instant claim 17
See ‘837 claim 14
Instant claim 18
See ‘837 claim 18
Instant claim 19
See ‘837 claim 15
Instant claim 20
See ‘837 claim 17


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 4, 7-14, 16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0047253 to Vann.
a system comprising: a processor; (Figs. 1-2, EGM 10 comprises CPU 42 ); and a memory device that stores a plurality of instructions (Fig. 2 No. 44, main memory 44, see also [0037], [0041], [0065]-[0066] and [0083] regarding the invention of the disclosure of Vann being enabled by one or more processors executing instructions from computer readable media), that, when executed by the processor, causes the processor to:
responsive to an occurrence of a benefit triggering event at a first point in time when an identified player is associated with a first player skill rating based on a first skill score: determine, based on the first player skill rating, a first benefit: ([0067]-[0068] describes that in skill-based wagering games, a higher-skilled player would tend to receive a higher return-to-player (RTP) percentage than a lower-skilled player, which is undesirable because of regulatory requirements for casino games to conform to design goals for RTP and taken out of service if they deviate from them. It is described in [0068] describes “over-holding” as when a machine is paying out too little, in which case it is desirable for the operator to adjust game play parameters to make the game easier to play for a lower-skilled player, and “under-holding” as when a machine is paying out too much, in which case it is desirable for the operator to adjust game play parameters to make the game harder to play for a higher-skilled player. [0069] describes that an inventive feature of Vann is for a gaming machine to monitor RTP and periodically make adjustments to keep RTP within prescribed boundaries by changing game difficulty profiles. [0070] describes that regulatory requirements may disallow making changes to game play that affect the probability of hitting a target, “but the likely award for achieving the outcome changes either slightly up or down to maintain RTP” (emphasis added). 

communicate data that results in a display, by a display device, of the determined first benefit (Fig. 10, function 212, “Award portions of progressive jackpot based on skillful inputs”. Fig. 8 illustrates a displayed win of 750 credits in an exemplary benefit.) and
responsive to an occurrence of the benefit triggering event at a second, subsequent point in time when the identified player is associated with a second, higher player skill rating based on a second, higher skill score: determine, based on the second, higher player skill rating, a second benefit, wherein a value of the determined second benefit is lower than a value of the determined first benefit (As discussed with regard to [0070], Vann will adjust award amounts up or down to maintain RTP, wherein as discussed with regard to [0067]-[0069], a more skillful player would receive too high of an RTP without adjustments being made by the gaming machine to maintain RTP, which would result in an “under-holding” situation. [0073] describes that in order to increase the difficulty of a skill-based bonus game, the increment values assigned to alien sprites can be modified “so that higher rows of alien sprites contain more value than the lower rows of alien sprites […] increases the difficulty of winning a majority of the total increment value in a particular level”. [0074] also describes regarding progressive element distribution in a skill-based bonus game, “if under holding, the distribution pattern may be weighted to distribute more of the progressive increments to the more difficult targets and to distribute fewer of the credit increments to the easier targets.” And regarding changing the increment values assigned to alien sprites to reduce the amount that would otherwise be won by a high-skilled player causing an under-holding condition, [0077] describes that, “when under-holding, the weighting of the distribution of the increments may be shifted to targets requiring more skill to hit, as illustrated by FIG. 11C. Accumulating generally higher values on the more difficult targets should serve to reduce the RTP of an under-holding game. In this case, the upper rows of the level would receive a higher distribution of the increments and the lower rows would receive a lower distribution of the increments.” [0079] additionally discusses altering the reset values assigned to alien sprites to alter the skill-based bonus game’s RTP. In summary, any second benefits that can be won by a second, more skilled player, including jackpot increments, progressive elements, and remaining reset values associated with 
Re claims 4, 16, Figs. 7-8 and Fig. 10 No. 210-212 represent a conclusion of a skill-based bonus game played by players that may include more- or less-skilled players.
Re claims 7, 19, [0067] contemplates scenarios wherein “players, as a whole, are less skillful than anticipated by the game's designers, more skillful than anticipated by the game's designers, gradually acquire improved skill through experience, etc.” The disclosed anticipated skill level by which players are judged to be more or less skillful than anticipated teaches the “optimal skill input”.
Re claims 8, 20, Refer to [0008]-[0009] which defines “an average RTP”.
Re claims 9, 21, refer to the over-holding and under-holding scenarios with regard to a desired RTP in [0068].
Re claim 10, refer to [0033] and [0042] which disclose that the system of the disclosure of Vann can comprise a server. 
Re claims 11-12, refer to the rejection of claim 2, wherein the “reinvestment resources” claim language can refer to any of the jackpot increments or sprite reset values alone or summed that can be won by a player of the skill-based bonus game of Vann, and wherein a more skilled player has the game automatically adjusted to provide sprites bearing lower increment and/or reset values on portions of the sprite maps such that a player who is more skilled does not exceed a desired range of RTP.
Re claim 13, Vann contemplates that the game modifications to maintain RTP could be performed by an establishment operator in [0068].
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See in particular US 2017/0236382 A1 to Colvin et al. and US 2019/0287343 A1 to Oberger. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715